Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 13-16 directed to invention non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous objections of claims 3 and 9 are withdrawn in light of Applicant’s amendment.
B) The previous rejections of claims 1-12, 17, and 19-20 under 35 USC 103 as being unpatentable over Chung (US 6,355,749 B1) in view of Zhang (US 2002/0090517 A1) and claims 1-3, 5-12, and 17-20 under 35 USC 103 as being unpatentable over Marrani (US 
C) The closest prior art of record, Chung teaches the films may be heat treated, e.g. annealed (C7/L21-43).  As shown in Examples 19-32, the film is annealed.  Marrani teaches annealing, stretching, and biorientation [0138].  Neither Chung nor Marrani teach no thermal annealing is performed after stretching the substrate at a temperature higher than the Curie transition temperature of the fluoropolymer of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767